Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered March 1, 2004, convicting defendant, upon her plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing her, as a second felony offender, to a term of six years to life, unanimously affirmed.
Defendant validly waived her right to appeal, which forecloses review of her present claim that her conviction should be reduced to third-degree possession based upon the change in weight requirements contained in the Drug Law Reform Act (L 2004, ch 738). Were we to find that defendant did not make a valid waiver, we would find that the amelioration doctrine of People v Behlog (74 NY2d 237 [1989]) does not apply, because the Legislature has expressly stated that the provision upon which defendant relies applies only to crimes committed after its effective date (People v Nelson, 21 AD3d 861 [2005]), and also because defendant was sentenced before the new law’s effective date (People v Walker, 81 NY2d 661, 666-667 [1993]). Concur—Tom, J.P., Friedman, Sullivan, Gonzalez and Catterson, JJ.